Citation Nr: 0817656	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-26 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE


Entitlement to an initial rating in excess of 10 percent for 
cervical muscle spasm. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active military service from March 1952 to 
April 1971 and from May 1977 to May 1978.

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that, in pertinent part, granted 
entitlement to service connection for a cervical muscle spasm 
disability and assigned an initial 10 percent rating.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for an initial rating greater than 10 percent.

In January 2006, the Board remanded the case to the RO for 
further development.  The case been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  Muscle spasm of muscle group XXII is manifested by muscle 
pain on use of the affected muscle group.

2.  A moderately severe disability of muscle group XXII is 
not shown.

3.  Competent medical evidence associates cervical spine 
degenerative disc disease and degenerative arthritis to 
service-connected spasm of muscle group XXII.  

4.  A separate disability rating for cervical spine 
limitation of motion does not violate the rule against 
pyramiding. 

5.  Cervical spine degenerative disc disease and arthritis 
have been manifested throughout the appeal period by moderate 
limitation of motion; intervertebral disc syndrome is not 
shown. 

6.  Neither forward flexion of the cervical spine to 15 
degrees or less nor ankylosis of the cervical spine is shown.  

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for spasm of muscle group XXII are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.55, 4.56, 4.73, Diagnostic Code 5322 (2007).

2.  The criteria for a separate 20 percent initial rating for 
cervical spine limitation of motion are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, Plate V, (2007); 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) and VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b) (1).  These notices 
must be provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection, and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran challenges the initial evaluation following the 
grant of service connection.  In Dingess, the Court held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
stressed that if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
simply demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide general 
notice of that requirement to the claimant.  As with proper 
notice for an initial disability rating and consistent with 
the statutory and regulatory history, VA's notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in August and September 2002 and in August 2006 
that fully addressed the notice elements.  The August 2006 
letter was sent after the Board remanded the case.  The 
letters informed the claimant of what evidence was required 
to substantiate the claim and of the claimant's and VA's 
respective duties for obtaining evidence.  The claimant was 
also asked to submit evidence and/or information in her or 
his possession.

VA's duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim for a higher 
initial rating.  Under such circumstances, notice errors may 
be cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of notice 
followed by readjudication of the claim) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (issuance of 
notification followed by readjudication of the claim, such as 
an statement of the case (SOC) or supplemental statement of 
the case (SSOC), cures a timing defect).  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of a letter sent to the claimant 
in August 2006 that fully addressed all four notice elements.  
The letter informed the claimant of what evidence was 
required to substantiate the claim and of the claimant's and 
VA's respective duties for obtaining evidence.  The claimant 
was asked to submit evidence and/or information in his 
possession.  Although the notice letter was not sent before 
the initial decision, this timing error is not unfairly 
prejudicial to the claimant because the actions taken by VA 
after providing notice cured the timing error.  The claimant 
has been afforded opportunity to participate in his claim and 
has been allowed time to respond.  VA has readjudicated the 
case by way of an SSOC issued in September 2006, after notice 
was provided.  The SSOC also contained the notice 
requirements.  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate the 
claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private medical reports.  The claimant 
was afforded VA medical examinations.  Neither the claimant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2007); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). .





Muscle Spasm

The RO has assigned an initial 10 percent rating for a spasm 
of muscle group XXII under Diagnostic Codes 5399-5322.  The 
effective date for the rating is the date that the RO 
received the claim, that is, April 1, 2002.  

According to Diagnostic Code 5322, muscle group XXII acts in 
rotary and forward movement of the head, respiration, and 
deglutition (the act of swallowing, Dorland's Illustrated 
Medical Dictionary 436 (28th ed. 1994)).  These muscles are 
at the front of the neck and are known as the lateral, supra-
, and infra-hyoids.  They include the trapezius insertion, 
sternocleidomastoid, the hyoid muscles, the sternothyroid, 
and the digastric muscles.  

Where injury to muscle group XXII is slight, a noncompensable 
rating is assigned.  Moderate injury warrants a 10 percent 
rating.  Moderately severe injury is rated 20 percent 
disabling.  Severe injury is rated 30 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5322 (2007).

Muscle injury disability ratings must conform to rating 
considerations set forth at 38 C.F.R. §§ 4.55, 4.56.  These 
subsections contemplate through and through missile wounds, 
rather than disabling muscle spasm.  

According to a November 2002 VA neurological compensation 
examination report, there was considerable neck pain.  A 
March 2004 VA outpatient treatment report notes that the 
veteran was using a transcutaneous electrical nerve 
stimulation (TENS) unit and a cervical collar for neck pains.  
During a September 2006 orthopedic compensation examination, 
the veteran reported that pain radiated down both arms with 
severe flare-ups weekly.  Currently, there was no 
paravertebral muscle spasm.  The diagnosis was cervical 
strain with associated degenerative arthritis of the cervical 
spine. 

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2007).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2007).  

According to § 4.56, an open or comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved, unless for certain locations the 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a) (2007).  Because no open or comminuted 
fracture has been shown, this subsection does not apply.  

The type of injury associated with a slight muscle disability 
is described as a simple muscle wound.  Significantly, a 
slight muscle disability results in no impairment.  Because 
the veteran's cervical strain has resulted in impairment for 
which the RO has already assigned a 10 percent rating, the 
Board must determine whether there is a basis to assign a 
rating greater than 10 percent.  

Injury associated with a moderately severe muscle disability 
is described as being from through-and-through or deep 
penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Tests of 
strength, endurance, or coordination movements compared with 
the corresponding muscles of the uninjured side demonstrate 
positive evidence of impairment.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft 
flabby muscles in the wound area, with moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles as compared with the sound side.  38 C.F.R. § 4.56(d) 
(3).  

The manifestations of a typical moderately severe muscle 
group XXII injury, as set forth above, are simply not shown 
in this case.  Thus, spasm of muscle group XXII can be rated 
no greater than 10 percent, as the RO has already assigned.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Hart, supra.  

Cervical Spine Arthritis and Degenerative Disc Disease 

The medical evidence reflects that cervical spine 
degenerative disc disease and degenerative arthritis should 
be service-connected.  Therefore, a separate rating for 
limitation of motion of the cervical spine must be 
considered.  Limitation of motion was not considered in the 
rating assigned for muscle injury.  A separate rating for 
limitation of motion therefore does not violate the rule 
against pyramiding, as neck joint disability is separate and 
distinct from muscle spasm.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or same manifestation under 38 
C.F.R. § 4.14).   

The RO has considered separate ratings for cervical spine 
limitation of motion and intervertebral disc syndrome in a 
September 2006 supplemental statement of the case (SSOC), but 
has denied a separate rating on the basis that compensable 
symptoms are not shown.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  With respect to these considerations, 
however, the 10 percent disability rating already assigned by 
the RO for muscle spasm includes pain, fatigue-pain, and 
weakness, as cardinal signs and symptoms of muscle disability 
under 38 C.F.R. § 4.56 (c).  Thus, symptoms such as pain on 
use of the neck and weakness need not be considered again.  
38 C.F.R. § 4.14.  

Limitation of motion of the cervical spine warrants a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a maximum of 30 percent when shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002). 

A November 2002 VA spine compensation examination report 
reflects moderate limitation of motion of the cervical spine 
in backward extension.  There was 50 degrees of flexion, 25 
degrees of backward extension, 35 degrees of lateral bending, 
bilaterally, and 45 degrees of rotation, bilaterally.  No 
upper extremity radiculopathy was shown.  Under Diagnostic 
Code 5290, 25 degrees of backward extension is a moderate 
limitation and warrants a 20 percent rating.    

In September 2006, a VA health care professional found it 
"most likely" that service-connected muscle spasm had 
aggravated degenerative disc disease and limitation of motion 
of the cervical spine.  The certified physician's assistant 
also related degenerative arthritis of the cervical spine to 
the original neck injury that occurred during active service.  

During the September 2006 orthopedic compensation 
examination, the veteran denied incapacitating episodes.  
Range of motion was to 45 degrees of flexion, to 40 degrees 
of extension, to 45 degrees of lateral flexion, and to 80 
degrees of rotation.  Strength was full.  The diagnosis was 
cervical strain with associated degenerative arthritis of the 
cervical spine. 

Comparing the range of motion shown in September 2006 to the 
rating criteria of Diagnostic Code 5290, limitation of motion 
of the cervical spine in forward flexion was moderate, while 
the other planes were no worse than mildly disabling.  

The Board finds that the criteria for an initial 20 percent 
schedular rating for moderate limitation of motion of the 
cervical spine under Diagnostic Code 5290 (2003) are more 
nearly approximated.  

During the appeal period, the rating criteria for limitation 
of motion and for intervertebral disc syndrome were changed, 
however, because intervertebral disc syndrome is not shown, 
the revised rating criteria for intervertebral disc syndrome 
need not be discussed.  The new rating criteria for 
limitation of motion of the cervical spine must be discussed, 
however.  

(For diagnostic codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): 

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine...................................................100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.........................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine............................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine.  30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis....20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
......................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The above changes to the rating schedule have simply added a 
new formula for rating limitation of motion of the cervical 
spine that was not available prior to September 26, 2003.  
Because the cervical spine warrants a 20 percent rating for 
limitation of motion under prior Diagnostic Code 5290 and 
because the revised rating schedule requires that forward 
flexion of the cervical spine to 15 degrees or less, or 
ankylosis, be shown for a rating above 20 percent, these 
revised rating criteria do not benefit the veteran.  

After considering all the evidence of record, the Board finds 
that the evidence favors an initial 20 percent rating for 
moderate limitation of motion of the cervical spine.  The 
evidence does not contain factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal.  
Fenderson, supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 





ORDER

An initial rating in excess of 10 percent for muscle spasm of 
Muscle Group XXII is denied.  

An initial 20 percent rating for limitation of motion of the 
cervical spine is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


